﻿I should like to begin by extending our most cordial greetings to Mr. Paul Lusaka, the representative of the Republic of Zambia, upon his election to the presidency of this thirty-ninth session of the General Assembly, the largest of all world forums. I wish also to greet the Secretary-General, whose effective work merits our country's full understanding and support, and to welcome the admission of Brunei Darussalam to the United Nations.
281.	Paraguay has worked unceasingly to achieve the goals and objectives of the economic and social development it has set itself. The economic crisis besetting mankind today, undoubtedly one of the most intense in history, has not seriously affected our economy thanks to the timely measures that our Government adopted.
282.	We have applied the achievements of science and technology principally to agricultural and livestock research, and this has led to excellent results in those fields, with a considerable increase in production that has directly benefited the great majority of workers in our country, namely, those engaged in agricultural activities.
283.	With regard to social issues, there have also been considerable achievements and this has been reflected in the stability and peace that prevail in our country.
284.	I can state with legitimate pride that the Republic of Paraguay enjoys true democracy and that the rule of law prevails in our land, where our citizens are developing and improving our democratic institutions. In Paraguay there are no political prisoners, nor are there any terrorist attacks to disturb our peace and, through the division, balance and interdependence of State powers, a healthy and active political life is guaranteed.
285.	Within this framework, periodic elections are held in accordance with the provisions of our national Constitution, with the participation of all legally constituted parties within an active, genuine, democratic multi-party system that reflects the political maturity achieved by the Paraguayan people and brooks no interference of any kind.
286.	Within the context of regional integration, Paraguay and Brazil are jointly constructing the Itaipu hydroelectric facility, which will be the largest in the world. On 25 October 1984, there will be a meeting between the President of Paraguay, General Alfredo Stroessner, and the President of Brazil, General Joao Baptista de Oliveira Figueiredo, at the construction site in order to mark formally the beginning of operations, and this will undoubtedly constitute a milestone of the greatest importance in Latin American relations.
287.	With respect to Argentina, another neighbouring country, we are continuing our work with it at a speedy pace, on the Yacyreta hydroelectric project. In August there was a meeting of the Foreign Ministers of Paraguay and Argentina at the construction site, marking the political will of both Governments to continue and accelerate the pace of construction of the project.
288.	This, then, shows that the development policy of the Government of President Stroessner has fostered initiative and participation on the part of all of our citizens, leading to the optimum utilization of natural resources and creating the proper conditions for continued co-operation with friendly countries, countries of the United Nations, whose support is always useful, for it helps to give shape to the plans established by the Government to ensure sustained development as planned for the future.
289.	The agenda of this session of the General Assembly contains many items and serious outstanding questions that are endangering international peace and security.
290.	We are struck by the fact that the great problem facing the world in the political arena is the arms build-up, which has entered upon a truly dangerous and alarming stage. While at the same time economic problems beset entire peoples, expenditures on armaments consume billions of dollars every year in an arms race which may well lead us to very serious and irreparable situations in the future.
291.	The characteristic fact that regional conflicts or conflicts between specific countries are not submitted to the United Nations or to competent regional bodies is still the sad reality of our day. The side-stepping of the United Nations with respect to matters of international peace and security leads us to believe that very often the parties involved do not have the political will to request assistance from the United Nations.
292.	The proliferation of nuclear weapons is another burning issue which is horrifying for the peoples of the world. It is absolutely essential for countries that do not have nuclear facilities to be protected against any danger that might stem from the use of such weapons. The fear of collective holocaust is a daily reality which surely deserves the attention of this Assembly.
293.	The Assembly's agenda once again includes items of the utmost importance for the security of today's world, such as the issues of Kampuchea and Afghanistan. In the latter country, a major Power, in flagrant violation of the principle of non-interference in the internal affairs of other States, has been applying its full might. The time has come for the United Nations to succeed in putting an end, once and for all, to such interventions, which only bring about insecurity and instability and which are a clear mockery of justice and of respect for the sovereignty of entire peoples.
294.	The problem of the Middle East continues to be of great concern. There is only one option: that the United Nations will achieve in that part of the world the necessary atmosphere so that with its assistance, final solutions may be found for all the nations of the region, so as to satisfy their needs on the basis of international law and in keeping with their just aspirations.
295.	The conflict in the Persian Gulf is another manifestation of insecurity which endangers international peace. The countries involved must find by means of dialogue or through the United Nations a lasting solution to this problem which may, at any moment, lead to a serious world-wide conflict.
296.	We certainly cannot forget the problem of Central America. The undisguised intervention by a major Power from outside the continent, through one of the States in the region, results in imminent danger to peace, and insecurity and mutual suspicions have turned an entire area into one of serious conflict. We await with optimism the outcome of the efforts which are being made in the region to achieve lasting and stable peace and to avoid interference by interests from outside the continent which can gravely upset the stability of the American continent.
297.	In the economic field, North-South relations have not yet found the path of understanding and coexistence which we all desire. Any effort which nations may make regarding these questions not only will lead to an enhancement of the standard of living of millions of human beings but will also bring about international peace, for there can be no true peace when millions of children suffer for lack of food and other means.
298.	There has been almost no effective progress in the North-South dialogue despite the fact that various meetings have been held on the world economic situation. Developing countries feel the great weight of the external debt which cannot be paid and which keeps them from being eligible for new funds which they need to make social and economic progress.
299.	The payment of the external debt of the developing countries is one of the most urgent problems before the international community today. The United Nations cannot remain indifferent in the face of this real problem, which endangers dozens of countries and their respective economies. The raising of interest rates by the international banks compounds the situation and makes it difficult to find a solution to this problem, which is further complicated by world economic recession.
300.	Paraguay has administered the funds it has received and it is up to date in meeting its international commitments, and therefore this problem does not affect it directly. But we have feelings of solidarity for those Latin American countries which are making major efforts within the Cartagena group to solve this serious problem.
301.	The United Nations must strive to make use of all possible means in the search for a solution to this question, which endangers not only the economy, but the very existence and sovereignty of many countries with dependent economies. Various technical bodies have met, and their recommendations reflect agreement that this is a very dangerous question. The Organization should take direct practical measures and should obtain from creditor countries and banks, first of all, a containment of interest rates and, then, better conditions for the payment of the debts which affect so many peoples in the international community.
302.	The tragedy of countries which export raw materials persists in the face of the constantly increasing prices of manufactured goods. There has been so much talk on this subject that there is general scepticism on the question, but international solidarity and justice in relations among countries unquestionably demand that we strive to close the widening gap between the industrialized countries and the countries which produce raw materials.
303.	Along with concerns aroused all over the world by the global economic recession, which has resulted in unemployment, poverty and all sorts of other problems, there is another grave concern: the limitation or reduction of the contributions made by certain highly developed countries to international financial bodies and to specialized agencies of the United Nations to enable them to carry out their projects in the developing countries. A serious and humane re-examination of those contributions would result in an incalculable improvement in the progress and development of more than 100 countries which need funds and development programmes to raise their standard of living.
304.	The United Nations Convention on the Law of the Sea'6 is now a reality. AH developing countries hope that its provisions will come into force soon and that land-locked countries in particular will be able to benefit from their legitimate share of marine resources.
305.	The decolonization process being carried out by the United Nations is worthy of our consideration. The Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples deserves the support of all the world's free peoples, and from this rostrum we greet all the new countries which in recent years have joined the international community and the United Nations as a result of that process.
306.	We are pleased at the integration of East Timor into the Republic of Indonesia. To this question must be applied a basic principle of international law—the integrity of nations; no circumstances or outside interference can delay that decision.
307.	The international community continues to desire the peaceful reunification of the two Koreas; this must be achieved through direct dialogue between the authorities of South Korea and North Korea. The Republic of Korea continues to make tireless efforts to reunify a divided people, and it has taken important steps to reduce tension and promote reconciliation, steps which have been welcomed with satisfaction by world public opinion. Experience in earlier events shows us that it is important to have a prior understanding and a basic agreement between South and North Korea; thus, both parties should be encouraged to return to the negotiating table, and the United Nations should lend its support to such efforts.
308.	The solution of the problem of the two Koreas does not involve those countries alone. The breach of the peace and of the political-military balance in that area will affect that part of Asia, with serious consequences for many States Members of the United Nations. The international community knows that the Republic of Korea meets all the requirements set in the Charter of the United Nations for admission as a full Member of the Organization. Its admission would be a major step forward in the solution of the problem and would guarantee responsibility, and it could contribute to the maintenance of international peace and security. The logical conclusion of this question would be the inclusion of the two Koreas without threatening to perpetuate the division of that nation.
309.	The question of the Malvinas Islands continues to be a matter concerning which the international community is searching for a solution that would preserve universal peace. In this connection, we reaffirm the pacifist tradition of our country and its solidarity with friendly nations, which lead us to support all initiatives with a view to achieving a negotiated solution, based on international law, to the dispute concerning sovereignty over the Malvinas Islands. Paraguay would be glad to see a resumption of bilateral negotiations between the Argentine Republic and the United Kingdom, and to see the Secretary-General use his good offices for that purpose.
310.	At the beginning of the dispute, Paraguay was one of the sponsors of the draft resolution which the General Assembly adopted as resolution 37/9. At the thirty-seventh session, our representative stated the following:
"As a founding Member of the United Nations, and respectful as we are of the principles and purposes set forth in the Charter, we feel the responsibility and the duty to participate in the debate on this item in order to contribute to the search for a peaceful solution ..." 
311.	We stress the need to make progress along that path of negotiations, and we reiterate that Paraguay has never recognized the use of force or military occupation as a way of acquiring territory.
312.	Our generation has the absurd distinction of having turned man into a beast whose prey is man and of being a generation in which the unbridled and fanatical forces of terrorism act mercilessly and heartlessly in all countries and in all spheres. We refer here to both international terrorism and terrorism within countries. The United Nations must consider practical measures for putting an end to terrorism in all its forms. We know that study of the underlying causes of terrorism is necessary for the understanding and repression of the phenomenon, but we do not consider it acceptable for the fight against terrorism to be subordinated to the solution of its causes.
313.	While it is true that this picture of the world is not an encouraging one, since problems proliferate and disagreements among nations continue, the Republic of Paraguay continues to hope that the United Nations will find the right path that will lead mankind to a happy future, and we renew our faith in man as the subject and protagonist of history, in the certainty that man will win in the struggle for a better world in which we can live and coexist in peace.
